Citation Nr: 0312355	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE


Entitlement to service connection for a claimed left shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO.  

The Board had previously denied the veteran's claim of 
service connection for a left shoulder disorder in decisions 
promulgated in August 1979 and June 1989.  

In March 2002, the Board determined that the veteran had 
submitted new and material evidence to reopen the claim of 
service connection for a left shoulder disorder and undertook 
additional development pursuant to the provisions of 38 
C.F.R. § 19.9(a)(2) (2002).  




FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran now is shown as likely as not to have 
suffered a left shoulder injury in the form of a partial 
rotator cuff tear during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left shoulder disability manifested by a partial rotator cuff 
tear is due an injury that was incurred in his military 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that he injured his left shoulder approximately one 
year before entering the service, but was asymptomatic upon 
initial service examination.  Otherwise, the veteran service 
medical records do not show any complaints or findings of 
left shoulder disability in service.  

In November 1974, Dr. Homer Boysen reported that he had 
treated the veteran for contusions of the left shoulder for a 
three-month period.  

The medical records from Dr. Aslam, dated 1975 through 1988, 
also show treatment for the veteran's left shoulder 
disability.  More specifically, a February 1988 radiology 
report notes that the veteran injured his left shoulder 
thirty years ago and that there was a slight irregularity in 
the region of the tubercle of the left shoulder.  

In a March 1988 VA Medical Certificate, the veteran reported 
that he injured his left shoulder when he was hit by 
ammunitions.  He was diagnosed as having an injured and 
frozen left shoulder.  

In a January 1997 statement, an individual reported that he 
had treated the veteran with hot packs to the neck, shoulder 
and back when he was injured doing permanent procedure work 
on active duty.  

The treatment records from HEALTHSOUTH, dated in September 
1998, show a diagnosis of a slightly increased signal 
distally in the supraspinatus, which might have indicated 
focal inflammation or even a partial tear.  

Likewise, in November 1998, an individual again verified that 
the veteran did injure his left shoulder while serving on the 
U.S.S. Salem.  Specifically, he stated that the veteran was 
admitted to sick bay for treatment and evaluation for 
lacerations, sprained muscles and torn ligaments of the left 
shoulder and neck.  He also stated that the veteran was 
admitted for six days and then placed on limited duty for 
four weeks.  Thereafter, the veteran was treated with 
whirlpool soaks and hot packs.  

The records from Sosar Physical Therapy, dated from October 
through December 1998, show treatment for his left shoulder 
disability to decrease discomfort and increase active range 
of motion and ease of mobility.  

During the January 1999 RO hearing, the veteran testified 
that, while he was on board the U.S.S. Salem, a shell fell 
through the hatch hitting him on the shoulder, knocking him 
unconscious and causing various abrasions and a tear in his 
shoulder.  The veteran also stated that he still experienced 
problems with his left shoulder and that his wife had to help 
with everyday activities.  

In a January 1999 statement, an acquaintance reported that he 
had spoken with the veteran at Dr. Hause's office in November 
1957 when he mentioned that he was hurt in 1956 by a shell 
when ammunition was being loaded on his ship.  He also 
reported that the veteran was in pain at the time and, to 
this date, was still receiving treatment for his left 
shoulder disability.  

Likewise, in another statement, a friend stated that when the 
veteran returned home from service he told her that he had 
injured his left shoulder and was receiving treatment.  She 
also stated that, to this date, the veteran still experienced 
difficulty and was undergoing treatment.  

In a July 1999 letter, the veteran's wife reported that when 
she met him at the train station upon his discharge, he was 
unable to carry his sea bag because of his left shoulder 
injury.  She also stated that his condition had not gotten 
better and that his shoulder would eventually become frozen.

In an April 2001 letter, Dr. G. Singh reported that he had 
treated the veteran from 1980 to 1984 for a left shoulder 
disability.  The treatment records from Dr. Singh also show 
that he ordered the veteran to undergo physical therapy in 
September 2002 for his left shoulder.  

More recently, the veteran underwent a VA examination in 
April 2003.  The veteran had complaints of having pain and 
stiffness related to an injury when a shell hit him during 
active duty.  

The examiner diagnosed him as having a partial rotator cuff 
tear with adhesive capsulitis and a frozen left shoulder.  He 
opined that "it [was] as likely as not that his current left 
shoulder partial rotator cuff tear [could] be the result of 
the blunt injury that he sustained to the anterior chest wall 
from the shell as he described."  

The examiner also reported that the veteran was insulin 
dependent and suffered from ischemic heart disease, which 
were both known to contribute in a generalized fashion to the 
connective tissue quality of the capsule and that he had 
bilateral shoulder stiffness secondary to the frozen shoulder 
and adhesive capsulitis.  Thus, he stated that "it [was] as 
likely as not that the extensive stiffness, adhesive 
capsulitis, and frozen shoulder [were] a result of the 
chronic standing pathology in the connective tissue resulting 
from the diabetes mellitus."  

Finally, the VA treatment records, dated 1997 from through 
2001, show treatment for the veteran's left shoulder 
disability.  In November 1998, the veteran reported 
complaints of left shoulder pain secondary to a shell casing 
injury suffered in service.  

Furthermore, in October 1999, the veteran also reported that 
he injured his left shoulder in a car accident in 1953 and 
then injured his left shoulder in service when a shell casing 
fell on him.  He was diagnosed as suffering from a left 
frozen shoulder, adhesive capsulitis and a partial left 
rotator cuff tear.  

A radiology report, dated March 2001, diagnosed the veteran 
as having a hypertrophic spur along the inferior portion of 
the acromion, most likely encroaching upon the 
musculotendinous cuff.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the September 1999 Statement of 
the Case and June and September 2001 Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

As noted hereinabove, the Board attempted to undertake 
additional development of the veteran's claim in February 
2002 pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder. 

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
I.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After carefully reviewing the evidence, to specifically 
include the recently submitted lay statements of the veteran 
and others in support of the claim, the Board finds that the 
evidence is in relative equipoise with respect to the issue 
of service connection for a claimed left shoulder disorder.  

Even though the veteran's service medical records indicate 
that he injured his left shoulder prior to entering the 
service, he was asymptomatic upon entrance into the service.  
Thus, the Board must presume that he was in sound condition 
at the time of entry onto active duty.  

Although the veteran's service medical records are negative 
for findings of a left shoulder disorder, the Board, on 
consideration the lay statements submitted in support of the 
veteran's claim, finds that the veteran actually suffered a 
left shoulder injury in service when a shell casing fell on 
him.  

Additionally, the April 2003 VA examiner opined that it was 
"as likely as not" that he had developed a partial left 
shoulder rotator cuff tear due to the type of injury 
sustained in service.  

While the examiner added that some of the veteran's left 
shoulder problems were related to his diabetes mellitus, the 
Board finds the opinion as to cause of the rotator cuff 
injury to be consistent with the lay evidence presented in 
this case.  

Since it now is shown that the incurrence of a partial left 
shoulder rotator cuff tear was as likely as not the result of 
the injury described by the lay evidence presented in this 
case, service connection is warranted by extending the 
benefit of the doubt to the veteran.  



ORDER

Service connection for a disability manifested by a partial 
left shoulder rotator cuff tear is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

